Title: From Thomas Jefferson to Bernard Peyton, 15 February 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Feb. 15. 22.
I was startled on reciept yesterday of yours of the 11th finding I had been off my guard as to the renewal of my notes. I now send them to you. I must pray you to remit to mr McCulloch without delay 5. D 35 C duties Etc on the books. were it not for these odd 35. cents I would have saved you this trouble by inclosing him a 5.D. bill. instead of the four barrels of Roman cement be so good as to send six barrels which I find that my cisterns will require.Th: Jefferson